Citation Nr: 0934392	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  04-21 734	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 





INTRODUCTION

The Veteran had active military service from March 1976 to 
March 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

The case was remanded by the Board in April 2006 and December 
2008 for additional development.

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
to whether an increase or decrease is warranted at any time 
since the award of service connection, a practice known as 
"staged" ratings.  Id.  Inasmuch as the hepatitis C rating 
question currently under consideration was placed in 
appellate status by a notice of disagreement expressing 
dissatisfaction with the original rating, the Board has 
characterized that issue as set forth on the title page.


FINDING OF FACT

The Veteran's hepatitis C is manifested by fatigue and 
cirrhosis of the liver with a history of two or more episodes 
of ascites, hemorrhage from varices, or portal gastropathy 
with periods of remission.  




CONCLUSION OF LAW

The criteria for an initial 70 percent rating for hepatitis C 
with cirrhosis of the liver have been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.7, 4.114, Diagnostic Codes 7312, 7354 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2002, before the AOJ's initial adjudication of the 
claim, and again in May and September 2006, and April 2007.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The May 2006 notification included the 
criteria for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, Social Security Administration (SSA) records, and 
secured examinations in furtherance of his claim.  VA has no 
duty to inform or assist that was unmet.

VA opinions with respect to the rating question issue on 
appeal were obtained in April 2004 and May 2009.  38 U.S.C.A. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA examinations obtained in this case are 
adequate for rating purposes, as they were predicated on 
consideration of the Veteran's medical records.  They 
consider all of the pertinent evidence of record, to include 
the Veteran's post-service treatment records and the 
statements of the appellant, and provide the medical 
information necessary to apply the appropriate rating 
criteria.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the rating question issue on appeal has been 
met.  38 C.F.R. § 3.159(c)(4).

The Veteran contends that he is entitled to an initial 
compensable rating for his service connected hepatitis C.

His SSA records indicate that he is receiving disability 
benefits due to the primary diagnoses of hepatitis C, chronic 
liver disease, and cirrhosis.

A private CT scan of the abdomen dated in February 2000 shows 
that diffuse ascites were seen throughout the abdomen, and 
the liver had a cirrhotic appearance with no definite focal 
hepatic lesions indentified.  The spleen was enlarged with 
multiple splenic varices present.  Findings suggested 
cirrhosis and portal hypertension.

Of record are numerous VA treatment records dated from July 
2001 to May 2009.  A November 2003 record shows that the 
Veteran had fatigue and malaise.  In February 2004 the 
Veteran was hospitalized for esophageal variceal bleeding.  
An EGD showed multiple esophageal varices.  A repeat EGD 
showed grade three esophageal varices, two with cherry red 
spots, and portal hypertension gastropathy without varices.  
Six esophageal varices were banded without complications.  
The records also indicate that the Veteran had a longstanding 
history of cirrhosis secondary to hepatitis C and alcohol.  

The Veteran was afforded a VA examination in April 2004.  His 
VA treatment records were reviewed.  Since February 2004, he 
denied any further episodes of vomiting, hematemesis, or 
melena.  He denied any episodes of colic, abdominal pain, 
distention or nausea.  He took medication for his current 
gastrointestinal condition and for his portal hypertension 
secondary to his cirrhosis.  He was employed, but noticed 
increased fatigue with his current disease.  His disease had 
not really caused any real interference in pursuing his job 
activities and he denied any other interference with normal 
daily activities.  Examination revealed no superficial veins, 
no jaundice, and no ascites.  Bowel sounds were normal and 
the abdomen was soft, nontender, and nondistended.  The left 
lobe was palpable.  Liver span was approximately 14 
centimeters at the midclavicular line.  No muscle atrophy or 
wasting was noted.  Liver function tests were done.  The 
Veteran was diagnosed with hepatitis C with resultant liver 
cirrhosis and esophageal varices.  The examiner opined that 
the Veteran had been stable since his February 2004 
hospitalization.

VA treatment records also contain the report of an EGD done 
in March 2008, which shows that the Veteran had mild portal 
hypertensive gastropathy.  A record dated in December 2008 
includes the results of liver function tests and reveals that 
he was doing well and had no signs of encephalopathy.

The Veteran was afforded a second VA examination in May 2009.  
His claims file was reviewed.  The Veteran had relatively 
compensated liver disease.  There was no evidence of 
hepatitis and ascites.  The Veteran had had weight gain over 
the last two years.  He had intermittent fatigue that might 
be related to HCV cirrhosis.  He required continuing 
monitoring of esophageal varices with upper endoscopy and 
also needed medications.  He had not shown sign of symptoms 
of other decompensated liver disease including hepatic 
encephalopathy or ascites.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's hepatitis 
C disability as a claim for a higher evaluation of the 
original award, effective from July 29, 2002.

The Veteran's hepatitis C has been rated utilizing 38 C.F.R. 
§ 4.114, Diagnostic Code 7354.  Under Diagnostic Code 7354, a 
zero percent (noncompensable) rating is warranted when the 
hepatitis is nonsymptomatic.  A 10 percent evaluation is for 
application when there is intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12 
month period.

Note (1) states:  evaluate sequelae, such as cirrhosis or 
malignancy of the liver under an appropriate diagnostic code, 
but do not use the same signs and symptoms as the basis for 
evaluation under Diagnostic Code 7354 and under a diagnostic 
code for sequelae.

Note (2) states:  for purposes of evaluating conditions under 
Diagnostic Code 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.

Here, the evidence shows that the Veteran's hepatitis C does 
not meet the criteria for a compensable rating under 
Diagnostic Code 7354 and that a higher rating is not 
warranted at any time during the appeal under that diagnostic 
code.  38 C.F.R. § 4.7.  The evidence does not show that the 
Veteran has intermittent fatigue, malaise, and anorexia or 
that he has incapacitating episodes as defined above.  The 
Board acknowledges that at both VA examinations the Veteran 
reported increased fatigue; however, he did not have malaise 
and anorexia in addition to fatigue.  The Board also 
acknowledges that in November 2003 the Veteran had malaise.  
However, none of the other VA treatment records show malaise 
with anorexia, and as noted above, neither did the VA 
examinations.  Additionally, the Board notes that at his most 
recent examination in May 2009, the Veteran had had weight 
gain, so anorexia has not been shown.  The evidence also does 
not show that he has had incapacitating episodes as defined 
above, having a total duration of at least one week, but less 
than two weeks.

Because the Veteran has been diagnosed with cirrhosis due, in 
part, to his hepatitis C, the Board will consider whether the 
Veteran is entitled to a compensable rating under the 
appropriate diagnostic code.  (Although the record raises the 
question of whether chronic alcohol use or hepatitis C caused 
the cirrhosis, several examiners have indicated that the 
cirrhosis was due to hepatitis C.  Providing the Veteran the 
benefit of the doubt on this point, and because the rating 
criteria for hepatitis C contemplate such complications, the 
Board finds that the Veteran's liver cirrhosis should be 
considered a sequela of hepatitis C under Diagnostic Code 
7354.)  Diagnostic Code 7312 is for application when there is 
cirrhosis of the liver, primary biliary cirrhosis, or 
cirrhotic phase of sclerosing cholangitis.  Under Diagnostic 
Code 7312, a 10 percent rating is for application when there 
are symptoms such as weakness, anorexia, abdominal pain, and 
malaise.  A 30 percent rating is warranted when there is 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss.  A 50 percent rating is warranted when there is a 
history of one episode of ascites, hepatic encephalopathy, or 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  A 70 percent rating is warranted when there is a 
history of two or more episodes of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks.  A 100 percent rating is warranted 
when there is generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment:  ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).

A note that follows indicates that for evaluation under 
diagnostic code 7312, documentation of cirrhosis (by biopsy 
or imaging) and abnormal liver function tests must be 
present.

Here, the evidence shows that the Veteran's cirrhosis has 
been documented by imaging and abnormal liver function tests.  
Micronodular cirrhosis was noted on biopsy in early 2002.  
The Board finds that the Veteran's cirrhosis meets the 
criteria required for a 70 percent rating.  Private medical 
records dated in February 2000 show diffuse ascites, VA 
treatment records dated in February 2004 show variceal 
bleeding, and a March 2008 EGD reveals mild portal 
hypertensive gastropathy.  With a history of more than two 
episodes of ascites, hemorrhage from varices, or portal 
gastropathy, with remission between attacks, the Board finds 
that a 70 percent rating is warranted.  The Board also finds 
that a 100 percent rating is not warranted as the evidence 
does not show generalized weakness, substantial weight loss, 
and persistent jaundice, or; with ascites, hepatic 
encephalopathy or hemorrhage from varices or portal 
gastropathy refractory to treatment.  At the Veteran's most 
recent examination in May 2009, he was found to have 
relatively compensated liver disease.  He did not have 
hepatic encephalopathy or ascites.  The medical evidence does 
not show that the Veteran's disability is severe enough to 
warrant a 100 percent rating.

In sum, the Board finds that the evidence shows that a 70 
percent rating is warranted for his cirrhosis of the liver 
due to hepatitis C, effective from the date of award of 
service connection.

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the hepatitis C 
has resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that the Veteran's hepatitis C has an adverse 
effect on employability, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the very problems reported by the Veteran are 
specifically contemplated by the criteria discussed above.  
38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.




ORDER

Entitlement to a 70 percent rating for hepatitis C with 
cirrhosis of the liver is granted, effective from the date of 
award of service connection, subject to the law and 
regulations governing the payment of monetary benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


